Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2013

                                   No. 04-13-00134-CV

                                      Fred BEEBE,
                                        Appellant

                                            v.

CITY OF SAN ANTONIO Through its Agent City Public Service Board of San Antonio d/b/a
                                CPS Energy,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-08789
                        Honorable Martha Tanner, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, the cause is DISMISSED FOR
LACK OF JURISDICTION.

      It is so ORDERED on June 5, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk